
	
		II
		111th CONGRESS
		1st Session
		S. 597
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mrs. Murray (for
			 herself, Mrs. Hutchison,
			 Mr. Rockefeller,
			 Ms. Mikulski, Mrs. Boxer, Ms.
			 Snowe, Mr. Wyden,
			 Mr. Johnson, Mrs. Lincoln, Ms.
			 Stabenow, Ms. Murkowski,
			 Mr. Brown, Ms.
			 Collins, and Mr. Lautenberg)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand and
		  improve health care services available to women veterans, especially those
		  serving in Operation Iraqi Freedom and Operation Enduring Freedom, from the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Women Veterans Health Care
			 Improvement Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Studies and assessments of Department of Veterans Affairs
				health services for women veterans
					Sec. 101. Report on barriers to receipt of health care for
				women veterans.
					Sec. 102. Independent study on health consequences of women
				veterans of military service in Operation Iraqi Freedom and Operation Enduring
				Freedom.
					Sec. 103. Report on full-time program managers for women
				veterans programs at medical centers.
					TITLE II—Improvement and expansion of Department of Veterans
				Affairs health care programs for women veterans
					Sec. 201. Plan to improve provision of health care services to
				women veterans.
					Sec. 202. Training and certification for mental health care
				providers on care for veterans suffering from sexual trauma.
					Sec. 203. Pilot program on counseling in retreat settings for
				women veterans newly separated from service in the Armed Forces.
					Sec. 204. Service on certain advisory committees of women
				recently separated from service in the Armed Forces.
					Sec. 205. Pilot program on subsidies for child care for certain
				veterans receiving health care.
					Sec. 206. Care for newborn children of women veterans receiving
				maternity care.
				
			IStudies and
			 assessments of Department of Veterans Affairs health services for women
			 veterans
			101.Report on
			 barriers to receipt of health care for women veterans
				(a)ReportNot
			 later than June 1, 2010, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on Veterans'
			 Affairs of the House of Representatives a report on the barriers to the receipt
			 of comprehensive health care through the Department of Veterans Affairs that
			 are encountered by women veterans, especially veterans of Operation Iraqi
			 Freedom and Operation Enduring Freedom.
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)An identification
			 and assessment of the following:
						(A)Any stigma
			 perceived or associated by women veterans in seeking mental health care
			 services through the Department of Veterans Affairs.
						(B)The effect on
			 access by women veterans to care through the Department of driving distance or
			 availability of other forms of transportation to the nearest appropriate
			 facility of the Department.
						(C)The availability
			 of child care.
						(D)The receipt of
			 health care through women's health clinics, integrated primary care clinics, or
			 both.
						(E)The extent of
			 comprehension by women veterans of eligibility requirements for health care
			 through the Department, and the scope of health care services available through
			 the Department.
						(F)The quality and
			 nature of the reception of women veterans by Department health care providers
			 and other staff.
						(G)The perception of
			 personal safety and comfort of women veterans in inpatient, outpatient, and
			 behavioral health facilities of the Department.
						(H)The sensitivity
			 of Department health care providers and other staff to issues that particularly
			 affect women.
						(I)The effectiveness
			 of outreach on health care services of the Department that are available to
			 women veterans.
						(J)Such other
			 matters as the Secretary identifies for purposes of the assessment.
						(2)Such
			 recommendations for administrative and legislative action as the Secretary
			 considers appropriate in light of the report.
					(c)Facility of the
			 Department definedIn this section, the term facility of
			 the Department has the meaning given that term in section 1701 of title
			 38, United States Code.
				102.Independent
			 study on health consequences of women veterans of military service in Operation
			 Iraqi Freedom and Operation Enduring Freedom
				(a)Study
			 requiredThe Secretary of Veterans Affairs shall enter into an
			 agreement with a non-Department of Veterans Affairs entity for the purpose of
			 conducting a study on health consequences for women veterans of service on
			 active duty in the Armed Forces in deployment in Operation Iraqi Freedom and
			 Operation Enduring Freedom.
				(b)Specific
			 matters studiedThe study under subsection (a) shall include the
			 following:
					(1)A determination
			 of any association of environmental and occupational exposures and combat in
			 Operation Iraqi Freedom or Operation Enduring Freedom with the general health,
			 mental health, or reproductive health of women who served on active duty in the
			 Armed Forces in Operation Iraqi Freedom or Operation Enduring Freedom.
					(2)A review and
			 analysis of published literature on environmental and occupational exposures of
			 women while serving in the Armed Forces, including combat trauma, military
			 sexual trauma, and exposure to potential teratogens associated with
			 reproductive problems and birth defects.
					(c)Report
					(1)In
			 generalNot later than 18 months after entering into the
			 agreement for the study under subsection (a), the entity described in
			 subsection (a) shall submit to the Secretary of Veterans Affairs and to
			 Congress a report on the study containing such findings and determinations as
			 the entity considers appropriate.
					(2)Responsive
			 reportNot later than 90 days after the receipt of the report
			 under paragraph (1), the Secretary shall submit to Congress a report setting
			 forth the response of the Secretary to the findings and determinations of the
			 entity described in subsection (a) in the report under paragraph (1).
					103.Report on
			 full-time program managers for women veterans programs at medical
			 centersThe Secretary of
			 Veterans Affairs shall, acting through the Under Secretary for Health, submit
			 to Congress a report on employment of full-time managers for women veterans
			 programs at Department of Veterans Affairs medical centers to ensure that
			 health care needs of women veterans at such medical centers are met. The report
			 shall include an assessment of whether there is at least one full-time employee
			 at each Department medical center who is a full-time women veterans programs
			 manager.
			IIImprovement and
			 expansion of Department of Veterans Affairs health care programs for women
			 veterans
			201.Plan to
			 improve provision of health care services to women veterans
				(a)Plan To improve
			 services
					(1)In
			 generalThe Secretary of Veterans Affairs shall develop a
			 plan—
						(A)to improve the
			 provision of health care services to women veterans; and
						(B)to plan
			 appropriately for the future health care needs, including mental health care
			 needs, of women serving on active duty in the Armed Forces in the combat
			 theaters of Operation Iraqi Freedom and Operation Enduring Freedom.
						(2)Required
			 actionsIn developing the plan required by this subsection, the
			 Secretary shall—
						(A)identify the
			 types of health care services to be available to women veterans at each
			 Department of Veterans Affairs medical center; and
						(B)identify the
			 personnel and other resources required to provide such services to women
			 veterans under the plan at each such medical center.
						(b)Submittal of
			 plan to CongressNot later than 18 months after the date of the
			 enactment of this Act, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives the plan required by this section, together with such
			 recommendations for administrative and legislative action as the Secretary
			 considers appropriate in light of the plan.
				202.Training and
			 certification for mental health care providers on care for veterans suffering
			 from sexual trauma
				(a)Program
			 requiredSection 1720D of title 38, United States Code, is
			 amended—
					(1)by redesignating
			 subsection (d) as subsection (f); and
					(2)by inserting
			 after subsection (c) the following new subsections:
						
							(d)(1)The Secretary shall
				carry out a program of education, training, certification, and continuing
				medical education for mental health professionals to specialize in the
				provision of counseling and care to veterans eligible for services under
				subsection (a). In carrying out the program, the Secretary shall ensure that
				all such mental health professionals have been trained in a consistent manner
				and that such training includes principles of evidence-based treatment and care
				for sexual trauma.
								(2)The Secretary shall determine the
				minimum qualifications necessary for mental health professionals certified by
				the program under paragraph (1) to provide evidence-based treatment and care to
				veterans eligible for services under subsection (a) in facilities of the
				Department.
								(e)The Secretary
				shall submit to Congress each year a report on the counseling, care, and
				services provided to veterans under this section. Each report shall include
				data for the preceding year with respect to the following:
								(1)The number of
				mental health professionals and primary care providers who have been certified
				under the program under subsection (d), and the amount and nature of continuing
				medical education provided under such program to professionals and providers
				who have been so certified.
								(2)The number of
				women veterans who received counseling, care, and services under subsection (a)
				from professionals and providers who have been trained or certified under the
				program under subsection (d).
								(3)The number of
				training, certification, and continuing medical education programs operating
				under subsection (d).
								(4)The number of
				trained full-time equivalent employees required in each facility of the
				Department to meet the needs of veterans requiring treatment and care for
				sexual trauma.
								(5)Such other
				information as the Secretary considers
				appropriate.
								.
					(b)Standards for
			 personnel providing treatment for sexual traumaThe Secretary of
			 Veterans Affairs shall establish standards on education, training,
			 certification, and staffing for Department of Veterans Affairs health care
			 facilities for full-time equivalent employees who are trained to provide
			 treatment and care to veterans for sexual trauma.
				203.Pilot program
			 on counseling in retreat settings for women veterans newly separated from
			 service in the Armed Forces
				(a)Pilot program
			 required
					(1)In
			 generalCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out,
			 through the Readjustment Counseling Service of the Veterans Health
			 Administration, a pilot program to evaluate the feasibility and advisability of
			 providing reintegration and readjustment services described in subsection (b)
			 in group retreat settings to women veterans who are recently separated from
			 service in the Armed Forces after a prolonged deployment.
					(2)Participation
			 at election of veteranThe participation of a veteran in the
			 pilot program shall be at the election of the veteran.
					(b)Covered
			 servicesThe services provided to a woman veteran under the pilot
			 program shall include the following:
					(1)Information on
			 reintegration into the veteran's family, employment, and community.
					(2)Financial
			 counseling.
					(3)Occupational
			 counseling.
					(4)Information and
			 counseling on stress reduction.
					(5)Information and
			 counseling on conflict resolution.
					(6)Such other
			 information and counseling as the Secretary considers appropriate to assist a
			 woman veteran under the pilot program in reintegration into the veteran's
			 family and community.
					(c)LocationsThe
			 Secretary shall carry out the pilot program at not fewer than five locations
			 selected by the Secretary for purposes of the pilot program.
				(d)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(e)ReportNot
			 later than 180 days after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 contain the findings and conclusions of the Secretary as a result of the pilot
			 program and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2010 and 2011,
			 $2,000,000 to carry out the pilot program.
				204.Service on
			 certain advisory committees of women recently separated from service in the
			 Armed Forces
				(a)Advisory
			 committee on women veteransSection 542(a)(2)(A) of title 38,
			 United States Code, is amended—
					(1)in clause (ii),
			 by striking and at the end;
					(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after clause (iii) the following new clause:
						
							(iv)women veterans who are recently
				separated from service in the Armed
				Forces.
							.
					(b)Advisory
			 committee on minority veteransSection 544(a)(2)(A) of such title
			 is amended—
					(1)in clause (iii),
			 by striking and at the end;
					(2)in clause (iv),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after clause (iv) the following new clause:
						
							(v)women veterans who are minority group
				members and are recently separated from service in the Armed
				Forces.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appointments made on or after the date of the enactment of this Act.
				205.Pilot program
			 on subsidies for child care for certain veterans receiving health care
				(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of providing, subject
			 to subsection (b), subsidies to qualified veterans described in subsection (c)
			 to obtain child care so that such veterans can receive health care services
			 described in subsection (c).
				(b)Limitation on
			 period of paymentsA subsidy may only be provided to a qualified
			 veteran under the pilot program for receipt of child care during the period
			 that the qualified veteran—
					(1)receives the
			 types of health care services described in subsection (c) at a facility of the
			 Department; and
					(2)requires to
			 travel to and return from such facility for the receipt of such health care
			 services.
					(c)Qualified
			 veteransIn this section, the term qualified veteran
			 means a veteran who is the primary caretaker of a child or children and who is
			 receiving from the Department one or more of the following health care
			 services:
					(1)Regular mental
			 health care services.
					(2)Intensive mental
			 health care services.
					(3)Such other
			 intensive health care services that the Secretary determines that payment to
			 the veteran for the provision of child care would improve access to those
			 health care services by the veteran.
					(d)LocationsThe
			 Secretary shall carry out the pilot program in not fewer than three Veterans
			 Integrated Service Networks (VISNs) selected by the Secretary for purposes of
			 the pilot program.
				(e)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
				(f)Existing
			 modelTo the extent practicable, the Secretary shall model the
			 pilot program after the Department of Veterans Affairs Child Care Subsidy
			 Program established pursuant to section 630 of the Treasury and General
			 Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552), using
			 the same income eligibility standards and payment structure.
				(g)ReportNot
			 later than six months after the completion of the pilot program, the Secretary
			 shall submit to Congress a report on the pilot program. The report shall
			 include the findings and conclusions of the Secretary as a result of the pilot
			 program and shall include such recommendations for the continuation or
			 expansion of the pilot program as the Secretary considers appropriate.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs for each of fiscal years 2010 and 2011,
			 $1,500,000 to carry out the pilot program.
				206.Care for
			 newborn children of women veterans receiving maternity care
				(a)In
			 generalSubchapter VIII of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1786.Care for
				newborn children of women veterans receiving maternity care
							(a)In
				generalThe Secretary may furnish health care services described
				in subsection (b) to a newborn child of a woman veteran who is receiving
				maternity care furnished by the Department for not more than seven days after
				the birth of the child if the veteran delivered the child in—
								(1)a facility of the
				Department; or
								(2)another facility
				pursuant to a Department contract for services relating to such
				delivery.
								(b)Covered health
				care servicesHealth care services described in this subsection
				are all post-delivery care services, including routine care services, that a
				newborn
				requires.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 17 is amended by inserting after the item relating to section 1785 the
			 following new item:
					
						
							1786. Care for newborn children of women veterans receiving
				maternity
				care.
						
						.
				
